MEMORANDUM **
On November 7, 2006, the court dismissed this petition for review for failure to prosecute when petitioners failed to respond to an order to show cause why summary disposition would not be appropriate. Petitioners’ motion to reinstate is granted. The court’s November 7, 2006 order is vacated and this petition is reinstated.
Because petitioners’ filings raise no substantial questions that require further argument, we sua sponte summarily deny this petition for review. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Board of Immigration Appeals (“BIA”) did not abuse its discretion in denying petitioners’ motion to reopen. See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002) (BIA’s denial of a motion to reopen is reviewed for abuse of discretion).
Petitioners’ motion to stay voluntary departure, filed after the departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004). All other pending motions are denied as moot.
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.